 

IN THE UNITED STATES DIST.
EASTERN BIST Tk

ch .
OF Ps AY LA vir He

 

 

  

 

 

     

    

UNITED STATES OF AMERICA,
Plaintiff, - JUN 1 7 2019
| v. , CR NO: 1:19MJ00128BAM ga ShERK. Sere
SALVADOR CASTRO, JR., ET AL. - UNDER SEAL * <a
Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS

The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

Name of Detainee:
Detained at

Detainee is:

or

Detainee will:
or

XX] Ad Prosequendum L] Ad Testificandum

Salvador CASTRO, Jr.
Pleasant Valley State Prison, located at 24863 W Jayne Ave.,
Coalinga, California in Fresno County

a.) X] charged in this district by:
charging detainee with:

Cl Indictment ( Information X Complaint
Title 21 U.S.C. §§ 846, 841(a)(1) and 841(a)(1)

b.) Ca witness not otherwise available by ordinary process of the Court

a.) Clreturn to the custodv of detaining facility upon termination of proceedings
b.) | & be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary on June 18, 2019 at 2:00 p.m. in the Eastern District of California.

Ill
Ml
Ml.
ill
Ill
Ill
ill
Ill
Ill
Ill
ill
Ill
iil
Ill
ill
Ill
Ill
Ill
Hl
Ill
Ml
Ill
ll

    

 

  

 

Signature: .
Printed Name & Phone No: ustin J. Gilio _
Attorney of Record for: United States of America - .

 

 

 
 

WRIT OF HABEAS CORPUS
Ad Prosequendum OlAd ste Uni

The above application is granted and the above-named custodian, as well as the Unité d States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, ay 8, 201 9 for an appearance at 2:00 p.m and

any further proceedings to be had in this cause, and at the conclusion of said pyoceedifigs to retyyfi said detainee to the
above-named custodi lit {
Dated: L ( vie

Honorablé Barbara A. McAuliffe
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if “The Old Man”; “Gangster” XIMale [LlFemale
Booking or CDC #: E84802 DOB: — 2/9/1970
Facility Address: 24863 W Jayne Ave., Coalinga, California ; Race: — Hispanic
Facility Phone: ; FBI#: 191183LA9
Currently

_ RETURN OF SERVICE

 

Executed on:

 

(signature)

 
